DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference (embodiment) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 5 and 21 are objected to because of the following informalities:  
Claim 5 reciting “wherein the one or more offset structure comprises” should read --wherein the one or more offset structures comprise--. 
Claim 21 reciting “wherein each of the one or more offset structure is made from” should read --wherein each of the one or more offset structures is made from--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-11 and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “a transmission line is positioned to be in a direction orthogonal to the surface” is indefinite, since it’s unclear which of the inner curved surface and outer curved surface is being referred to. (Is “the surface” in addition to the inner and outer curved surfaces?)
Claim 1 reciting “wherein the electrical connectivity layer is connected to the transmission line using at least three pin contacts, one being a ground pin and another being a signal pin” is indefinite, since it’s unclear whether the ground pin and signal pin are related to the “at least three pin contacts”. For purposes of examination, this clause will be interpreted as --wherein the electrical connectivity layer is connected to the transmission line using at least three pin contacts, one of the three pin contacts being a ground pin and another of the three pin contacts being a signal pin--. 
Claims 2 and 3 respective reciting “the lens portion” are indefinite for lacking antecedent basis. This limitation in the respective claim should read --the spherical lens--. 
Claim 10 reciting “pins” is indefinite, since it’s unclear whether this limitation is in addition to the three pins recited in claim 1. 
Claim 11 reciting “at least one pin is used for each polarization of each of the antenna tiles” is indefinite, since (a) it’s unclear whether this pin is in addition to the “ground” and “signal” pins recited in claim 1, and (b) a polarization has NOT been defined. The clause “used for each polarization of each of the antenna tiles” should read --used for a respective polarization of each of the antenna tiles--. 
Claim 19 reciting “two pins are used for each polarization” is indefinite, since (a) it’s unclear whether these pins are in addition to the three pins recited in claim 1 and (b) a polarization has NOT been defined. 
Rest of the claims are rejected for depending on claim 1. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna system. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Ebling” (US 2007/0001918).
Claim 1: As best understood, Ebling discloses an antenna system, comprising: 
a spherical lens 14 (Fig. 8, ¶ [0033]) including an inner curved surface (24.1, 32) and an outer curved surface (24.2, 34); and 
an antenna feed structure 12 coupled to the inner curved surface wherein a transmission line 54 (¶ [0039]: “front-end electronic components 54, e.g. transmit and receive electronics”; see also, ¶ [0043]) is positioned to be in a direction orthogonal to the surface (see Fig. 8), the antenna feed structure including: 
one or more feed tiles 18 supported by an electrical connectivity layer 56 conforming to the spherical lens 18, wherein the electrical connectivity layer 56 is connected to the transmission line using at least three pin contacts (54, 58), one being a first pin 58 and another being a signal pin 54 (coupled to microstrip lines 78 in Fig. 9), and 
one or more offset structures 30 positioned between the one or more feed tiles 18 and the outer curved surface (see Fig. 8). 
Ebling fails to expressly teach the first pin 58 being a ground pin. 
However, Ebling teaches in ¶ [0044], “The fourth dielectric substrate 56 incorporates a cutout 64 adapted to provide clearance for the front-end electronic components 54 on the second side 62 of the third dielectric substrate 50, so as to provide for assembling the third 50 and fourth 56 dielectric substrates to one another and providing for the electrical coupling of signals therebetween. For example, the fourth dielectric substrate 56 could be constructed from a glass-epoxy circuit board, e.g. FR4, adapted to incorporate the associated baseband electronic components 58, e.g. power supplies, control logic, or processing circuitry.”
Ebling further teaches in ¶ [0047], “The ground plane on the second side 62 of the second portion 72 of the third dielectric substrate 50 can be bonded to a corresponding ground plane of the fourth dielectric substrate 56, for example, with conductive epoxy or solder.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Ebling’s first pin 58 to be a ground pin, in order to facilitate control logic for antenna system efficiency. 
 
Claims 2-3: As best understood, Ebling discloses wherein the lens portion comprises a material with a continuously varying dielectric constant [0035]; or
wherein the lens portion comprises multiple concentric layers having progressively varying dielectric constants [0035]. 

Claim 4: Ebling discloses the antenna system of claim 1, wherein the electrical connectivity layer 56 (Fig. 8) extends as an undersurface for all of the one or more feed tiles 18.
Claim 9: Ebling discloses wherein the one or more feed tiles 18 (connected to substrate 50) are made from a material having a low loss [0038] and are resonant at desired frequencies [0039].

Claims 10-11 and 19: As best understood, Ebling discloses the antenna system of claim 1, further including: 
wherein the one or more feed tiles 18 (Fig. 8) are connected to the outer surface of the antenna system using pins (see outer pins connecting 12 and 14 in Fig. 10); 
wherein at least one pin is used for each polarization [0057]; 
wherein two pins 54, 58 (Fig. 8) are used for each polarization of each of the antenna tiles [0057].

Claim 20: Ebling discloses the antenna system of claim 1, wherein each of the one or more offset structures 30 are spherical (see Fig. 8 and ¶ [0033]).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ebling (cited above) in view of “Lee” (US 2008/0030416). 
Claims 24-25: Ebling fails to expressly teach wherein the electrical connectivity layer is a made from a flexible material; 
wherein the flexible material is a flexible printed circuit board.
Lee discloses wherein the electrical connectivity layer 54 (Fig. 4B-4D) is a flexible printed circuit board. 
Lee teaches in ¶ [0040], “FIG. 4D illustrates the back face of the tile 54, and features of an X-band lens assembly. In an exemplary embodiment, the X-band lens array is fabricated on board assembly 54-2, and may be constructed by standard procedures using multi-layer circuit board technology (RF-on-flexible circuit board layers) to package the DC and digital beam control electronics.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Ebling’s invention such that wherein the electrical connectivity layer is a flexible printed circuit board, in order to obtain RF-on-flexible circuit board technology and facilitate operation in a desired (e.g., X) band. 
 
Allowable Subject Matter
Claims 5, 21-23 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845